DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Lyn (919-755-8151) on 09/16/2021.

The application has been amended as follows: 

In claim 1 at line 12, insert --and is disposed in the gaps defined-- between “section” and “between”.
In claim 1 at line 13, “tabs” has been deleted and replaced by --each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member,--.
In claim 1 at line 14, “the heating” has been deleted and replaced by --a heating--.
In claim 5 at line 15, insert --and is disposed in the gaps defined-- between “section” and “between”.
In claim 5 at line 16, “tabs” has been deleted and replaced by --each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member,--.
In claim 5 at line 17, “the heating” has been deleted and replaced by --a heating--.
In claim 5 at line 18, insert –along-- between “disposed” and “the center”.

In claim 18 at line 2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member having a center section extending between a first capillary action member end and a second capillary action member end--.
In claim 18 at line 3, “and” has been deleted.
In claim 18 at line 4, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 18 at line 5, “a longitudinal length of the liquid transport element” has been deleted and replaced by – the center section of the U-shaped capillary action member--.
In claim 18 at line 5, “at least one” has been deleted and replaced by –a--.
In claim 18 at line 6, “, the heating element” has been deleted.
In claim 18 at line 6, insert --, and such that the plurality of coils defines—between “wire” and “including”.
In claim 18 at line 6, “including a heating portion at which the coils define” has been deleted.
In claim 18 at line 7, insert -- and is wound around the at least a portion of the center section of the U-shaped capillary action member—between “pitch” and “,”.
In claim 18 at line 8, insert –plurality of” between “the” and “coils”.
In claim 18 at line 8, “a plurality of” has been deleted and replaced by –opposing--.
In claim 18 at line 8, insert –of the heating element” between “sections” and “and”.
In claim 18 at line 9, insert –of the heating element” between “section” and “positioned”.
In claim 18 at line 9, “plurality of” has been deleted.
In claim 18 at line 9, insert --; and
supporting the wire along the at least one portion of the center section such that the wire is disposed in gaps defined between each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member, and the at least one portion of the center section of the U-shaped capillary action member, and such that a heating portion at 
In claim 19 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 19 at line 2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 19 at line 3, “first liquid transport” has been deleted and replaced by –first capillary action member--.
In claim 19 at line 3, “second liquid transport” has been deleted and replaced by –second capillary action member--.
In claim 20 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 20 at lines 2-3, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 20 at line 3, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 21 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 21 at line 3, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 22 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 23 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 25 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 26 at lines 1-2, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.
In claim 26 at line 3, “liquid transport element” has been deleted and replaced by –U-shaped capillary action member--.

Allowable Subject Matter
Claims 1-10 and 18-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, an input for production of a plurality of atomizers, the input comprising:

wherein the wire is supported along the at least a portion of the center section and is disposed in the gaps defined between by each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member, and the at least a portion of the center section of the U-shaped capillary action member such that, and the a heating portion at which the plurality of coils define the variable pitch is disposed along the longitudinal length between the tabs.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 5, an atomizer for an aerosol delivery device, the atomizer comprising:

wherein the wire is supported along the at least one portion of the center section and is disposed in gaps defined between by each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member, and the at least one portion of the center section of the U-shaped capillary action member such that, and the a heating 

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 18, a method of forming an atomizer, the method comprising:

supporting the wire along the at least one portion of the center section such that the wire is disposed in gaps defined between each of a pair of tabs, the tabs being disposed adjacent to and spaced-apart along the center section of the U-shaped capillary action member, and the at least one portion of the center section of the U-shaped capillary action member, and such that a heating portion at which the plurality of coils defines the variable pitch is disposed along the center section of the U-shaped capillary action member between the tabs.
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 27, an atomizer for an aerosol delivery device, the atomizer comprising:
one or both of first and second ends of the wire extending into and at least partially through the liquid transport element capillary action member to prevent rotational and longitudinal movement of the heating element relative to the capillary action member.
The closest references are Chang (US 2015/0144145), Dooly (US 2015/0201674), but the combination does not disclose the above feature individually or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lord (US-20150157055), Dooly (US-20150201674), Chapman (US-20140261487), Liu (US-9439456).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761